     Case 2:19-cv-01387-GMN-BNW Document 8 Filed 09/03/19 Page 1 of 2



 1    FISH & RICHARDSON P.C.
      Neil J. McNabnay (pro hac vice application to be filed)
 2    mcnabnay@fr.com
      Ricardo J. Bonilla (pro hac vice application to be filed)
 3    rbonilla@fr.com
      Lance E. Wyatt, Jr. (pro hac vice application to be filed)
 4    wyatt@fr.com
      1717 Main Street, Suite 5000
 5    Dallas, Texas 75201
      Telephone: (214) 747-5070
 6    Facsimile: (214) 747-2091
 7    Attorneys for Defendant
      SECURIFI, INC.
 8

 9

10
                                  UNITED STATES DISTRICT COURT
11                                     DISTRICT OF NEVADA
12    BE LABS, INC.,

13                        Plaintiff,                     2:19-CV-01387-GMN-BNW

14    v.                                                 JOINT STIPULATION AND [PROPOSED]
                                                         ORDER FOR EXTENSION OF TIME TO
15    SECURIFI, INC.,                                    RESPOND TO COMPLAINT

16                        Defendant.                     (First Request)

17

18          IT IS HEREBY STIPULATED between Plaintiff BE Labs, Inc. and Defendant Securifi,
19   Inc., by and through their undersigned counsel of record, that Defendant shall have until October
20   14, 2019, to respond to the Complaint. The extension is sought to allow Defendant sufficient time
21   to analyze Plaintiff’s Complaint and obtain local counsel, not for the purpose of improper delay.
22   This is the first stipulation for an extension of time to respond to the complaint.
23          IT IS SO STIPULATED AND AGREED.
24

25

26

27

28
                                                        -1-
     Case 2:19-cv-01387-GMN-BNW Document 8 Filed 09/03/19 Page 2 of 2



 1   Dated: September 3, 2019
 2
     By /s/ Mark Borghese                           By /s/ Neil J. McNabnay
 3
        Mark Borghese                                     Neil J. McNabnay
 4      Nevada Bar No. 6231                               (pro hac vice application to be filed)
        mark@borgheselegal.com                            mcnabnay@fr.com
 5      10161 Park Run Drive, Suite 150                   Ricardo J. Bonilla
        Las Vegas, Nevada 89145                           (pro hac vice application to be filed)
 6      Telephone: (702) 382-0200                         rbonilla@fr.com
        Facsimile: (702) 382-0212                         Lance E. Wyatt, Jr.
 7                                                        (pro hac vice application to be filed)
        Isaac Rabicoff                                    wyatt@fr.com
 8      (pro hac vice application to be filed )           1717 Main Street, Suite 5000
        isaac@rabilaw.com                                 Dallas, TX 75201
 9      73 West Monroe Street                             Tel. 214.747.5070
        Chicago, Illinois 60603                           Fax: 214.747.2091
10      Telephone: (773) 669-4590
                                                          ATTORNEYS FOR DEFENDANT
11      ATTORNEYS FOR PLAINTIFF                           SECURIFI, INC.
        BE LABS, INC.
12

13                                                ORDER
14
                  IT IS SO ORDERED:
15       IT IS SO ORDERED
16
         DATED: September 06, 2019
17                UNITED STATES DISTRICT JUDGE
18
                  DATED:
19       __________________________________________________
20       BRENDA WEKSLER
         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                    -2-
